Citation Nr: 1205347	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-03 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether an overpayment of VA compensation benefits in the amount of $2,981.00 was properly created, to include whether the retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse, P.I.D., effective June 1, 2000, was proper, and whether the grant of additional disability compensation benefits for a dependent spouse, B.J.K., effective March 1, 2007, was proper. 

2.  Entitlement to waiver of an overpayment of VA compensation benefits in the amount of $2,981.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968 and from August 1968 to September 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 determination by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), that removed P.I.D. as the Veteran's dependent spouse, effective June 1, 2000, and added B.J.K. as his dependent spouse, effective March 1, 2007. 

The issue of entitlement to waiver of an overpayment of VA compensation benefits in the amount of $2,981.00 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1998 letter, the RO informed the Veteran that he had been awarded additional benefits for his spouse, P.I.D., and he was informed that he should promptly inform that office of VA of any change in the status of his dependent; he was provided a VA Form 21-8764 which reiterated that additional benefits were included for his spouse and that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment. 

2.  In May 2000, the Veteran and P.I.D. divorced. 

3.  The Veteran and B.J.K. married in July 2003.

4.  The Veteran initially notified the RO of his divorce from P.I.D. and subsequent marriage to B.J.K. in February 2007.

5.  The RO removed P.I.D. from the Veteran's award of VA disability compensation benefits effective June 1, 2000 and added B.J.K. to the award effective March 1, 2007; the actions of the RO resulted in the creation of an overpayment. 


CONCLUSIONS OF LAW

1.  The retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse, P.I.D., effective June 1, 2000, was proper.  38 U.S.C.A. § 5112(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.501(d0(2) (2007). 

2.  The grant of additional disability compensation benefits for a dependent spouse, B.J.K., effective March 1, 2007, was proper.  38 U.S.C.A. §§ 5110(n), 5111(a), (d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.401(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims based on allegations that VA decisions were clearly and unmistakably erroneous.  Id.  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In this case, the Veteran disputes whether information regarding his marital status was received.  However, there is no additional evidence to be obtained.  All pertinent evidence is in the claims file and the Veteran indicated that he does not have any further evidence as he claims that this evidence was destroyed by natural disaster.

When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran). As such, no further action is required pursuant to the VCAA. 

In a July 1998 VA letter, the RO informed the Veteran that he had been awarded additional benefits for his spouse, P.I.D., and he was informed that he should promptly inform that office of VA of any change in the status of his dependent and that a failure to do so might result in an overpayment which must be repaid.  He was provided a VA Form 21-8764 which reiterated that additional benefits were included for his spouse and that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment.  At that time, the Veteran was married to P.I.D.

The next correspondence of record from the Veteran was received in July 2001, requesting service connection and increased ratings.  Evidence obtained in conjunction with the Veteran's claim included VA treatment records.  In an April 2000 VA treatment record, the Veteran reported a pending divorce.  In a June 2001 VA treatment record, he stated that he had been married 6 times and that the last marriage lasted 11 years.  On VA examination in August 2002, he reported that he had been divorced 6 times and was now living with a female friend.

In a September 2002, the RO, among other things, awarded service connection for posttraumatic stress disorder (PTSD), diabetes mellitus, and a left shoulder disorder.  In the September 23, 2002 letter notifying the Veteran of this decision, he was informed that he was being paid as a Veteran with one dependant and this his payment included an additional amount for this spouse.  He was further advised to let the RO know right away of if there was any change in his marital status.  He was again provided a VA Form 21-8764.

The Veteran initially notified the RO of his marriage to B.J.K. in February 2007 when he furnished the RO a VA Form 21-0538, Status of Dependents Questionnaire.  Thereafter, VA contacted the Veteran and verified his dependency information.  In October 2007, he sent the RO the necessary documents showing his divorce from P.I.D. in May 2000 and his subsequent marriage to B.J.K in July 2003.  

In October 2007, the Veteran was notified that VA proposed to retroactively remove P.I.D. from his award and then add B.J.K. from the first day of the month following his February 2007 correspondence to VA.  In February 2008, the RO removed P.I.D., from the Veteran's award of VA disability compensation benefits effective June 1, 2000, the first day of the month following his divorce from her in May 2000, and added B.J.K. to the award effective March 1, 2007, the first day of the month following his notification to VA of his dependency status.  The Veteran was notified that this adjustment resulted in an overpayment of benefits and that he would receive separate correspondence from the VA Debt Management Center with the exact amount of the overpayment.  

The Veteran perfected an appeal of the RO's February 2008 determination.  He contends that he notified VA of his divorce in July 2000 and of his remarriage in August 2003.  He has asked that the RO adjust the date of his marriage to the correct date and then recalculate the amount he owes to the government.  He indicated that his personal records and computer were destroyed by Hurricane Ivan.  See Notice of disagreement received in June 2008 and VA Form 9 received in December 2008.  His representative further indicated that the Veteran reported the information to VA medical personnel during treatment with VA.  The Veteran particularly emphasizes that he was only unmarried for three years, not the seven he is being charged with.  

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135.  The Veteran was, at all times relevant to this issue, rated appropriately to receive additional compensation for a spouse.  

Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2).  An effective date of the award of any benefit or any increase therein by reason of marriage shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b).  Otherwise, the effective date is the date notice is received of the dependent's existence, if evidence is received within one year of VA request.  38 C.F.R. § 3.401(b).  

The payment of monetary benefits based on an award or an increased award of compensation, dependency and indemnity compensation, or pension, may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  The term "award or increased award" means an original or reopened award or an award that is increased because of an added dependent, increase in disability or disability rating, or reduction in income.   38 U.S.C.A. § 5111(a), (d).

In the July 1998 letter, the RO informed the Veteran that he should promptly inform the RO of any change in the status of his dependents.  He was provided a VA Form 21-8764 which reiterated that additional benefits were included for his spouse and that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment that would need to be repaid.

In May 2000, the Veteran and P.I.D. divorced.  The Veteran contends that he notified the RO at that time of this change in status and then later again when being medically treated by VA personnel.  The same, the Veteran asserts, is true of his remarriage to B.J.K. in July 2003.  The Board finds, however, that the Veteran did not notify the RO and that his statements are not credible.  The Veteran's claims file is intact.  There is no documentary evidence in the claims file of any notification of a change in dependency status prior to February 2007.  There was a period of time between the divorce and remarriage when the Veteran continued to receive benefits for a spouse when he did not have a spouse.  In a September 2002 letter, during the period when the Veteran was unmarried, the RO notified him that his payment included an additional amount for a spouse and that he should let the RO know if there was any change in his marital status.  He did not respond to this letter.  

Additionally, the Board notes that there is a presumption of regularity that applies to official acts, and "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the presumption of regularity to notice of a Board decision).  Therefore, the presumption of regularity applies, and the Board can only conclude that the RO did not receive any information regarding changes in the Veteran's marital status prior to February 2007.  
 
With regard to VA treatment, the onus was the Veteran's to notify the RO of the change in his dependency status, not mention his divorce during the course of VA treatment to medical personnel who do not handle VA payments.  Even if the Veteran told medical personnel about his divorce, he did not comply with his VA notification letter and there is no record of any notification prior to February 2007.  Again, in July 1998 the RO notified that Veteran that he should immediately tell the RO if there was any change in the number or status of his dependants.  And at a time when the Veteran was not married, the September 2002 RO letter notified him that he was being paid for a dependant and that he should notify the RO of any change in his marital status.

Since there is no record of any notice prior to February 2007, B.J.K. was not added to the Veteran's award until the first day of the next month, i.e., March 1, 2007.  P.I.D. was removed the first day of the month following their divorce, i.e., June 1, 2000.  These actions comply with VA law and regulations, as cited above. 

With regard to the removal of P.I.D., as noted, the first notice that the Veteran and P.I.D. had divorced was received in February 2007.  Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2).  The Veteran and P.I.D. were divorced in May 2000 and she was properly removed from his benefits award on June 1, 2000, the first day of the next month. 

Obviously, for the period of time between the Veteran's divorce from P.I.D. and his marriage to B.J.K., he was not married and was not entitled to any benefits for a spouse.  The RO terminated the Veteran's additional benefits for a spouse for that period.  This action was proper.  Thereafter, the RO did not resume additional benefits for a spouse until March 1, 2007.

With regard to the addition of B.J.K. to the award, again, the first notice that the Veteran and B.J.K.. had married was received in February 2007.  The Board is cognizant of the Veteran's contentions to the contrary.  However, as noted, he did not notify the RO and there is no documentation of any other notification.  The Board does not find his contentions credible.  The payment of monetary benefits based on an award or an increased award of compensation, dependency and indemnity compensation, or pension, may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  Thus, the award was effective March 1, 2007.

The law is clear that the Veteran's right to receive additional disability compensation with respect to P.I.D. ceased after their divorce.  The law is equally clear that, in order to have regained entitlement to additional compensation for a dependent spouse, the Veteran was required to file a claim therefore, and to identify his new wife, after which the effective date would have been the month after the remarriage, had he so filed within one year of remarrying.  In this case, more time had elapsed. 

The Board recognizes the Veteran's contentions that he is not getting additional benefits for a spouse for a period of time when he was in fact married; however, in order to be entitled to such benefits, he had to comply with the VA notification requirements and he did not do so.  Unfortunately, VA controlling law and regulations prohibit him being paid additional benefits during that period of time. Thus, the Board finds that the overpayment in this case was properly created.  To the extent that the Veteran feels this is unfair, that argument pertains to a claim for a waiver of the recovery of the debt, a matter not before the Board at this time.  


ORDER

As the retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse, P.I.D., effective June 1, 2000, and the grant of additional disability compensation benefits for a dependent spouse, B.J.K., effective March 1, 2007, were proper, the appeal is denied.


REMAND

In March 2009, the Committee on Waivers and Compromises at the RO in St. Petersburg denied a waiver of an overpayment of VA compensation benefits in the amount of $2,981.00.  The Veteran submitted a notice of disagreement with the March 2009 decision in June 2009.  However, he has not been provided with a statement of the case.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case on the issue of entitlement to waiver of an overpayment of VA compensation benefits in the amount of $2,981.00.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


